Bieluch, J.,
dissenting. I disagree with the declination of the majority to address the plaintiffs claim of error. Further, I find that the majority’s extension of Bierman v. Planning & Zoning Commission, 185 Conn. 135, 440 A.2d 882 (1981), to preclude consideration of nonconstitutional claims of invalidity is unwarranted.
The commission filed a motion to dismiss the zoning appeal in the trial court, claiming that the Superior Court lacked “subject matter jurisdiction” because the plaintiff was questioning the application of a particular subdivision regulation to his proposed subdivision after having made an application for approval under the subdivision regulations of which the one in question was a part. The sole basis for its motion to dismiss was Bierman. After a hearing, the commission motion was denied by the court without a memorandum of decision.
After hearing the plaintiff’s appeal, the trial court filed a memorandum of decision in which it responded to the commission’s “preliminary argument that the plaintiff should be precluded from bringing an appeal on this basis because it is in essence a challenge to the commission’s jurisdiction, citing Bierman v. Planning & Zoning Commission, [supra],” by stating: “That issue, however, as it affects the case at bar, has already been decided by this court (Byrne, J.) in denying the *265defendant’s earlier motion to dismiss. It is the law of the case, and the court will not disturb it.”
The defendant filed no preliminary statement of issues for the presentation of its claim on review. Practice Book § 4013 (a) (1). In a footnote, the majority opinion holds that the failure to identify an issue in a preliminary statement of issues will preclude review of the issue only if the appellant is prejudiced by the appellee’s failure to follow the appellate rules of practice. In this appeal, however, the majority found no prejudice to the appellant as he had an adequate opportunity to address the issue in his reply brief. I disagree with the majority’s conclusion that it is duty bound to consider the defendant’s claim.
Practice Book § 4013 (a) (1) (formerly § 3012) requires that an appellant file with his appeal “[a] preliminary statement of the issues intended for presentation on appeal.” Thereafter, if an appellee “wishes to present for review adverse rulings or decisions of the court which should be considered on appeal in the event the appellant is awarded a new trial ... he shall file a preliminary statement of issues . . . .” (Emphasis added.)
Practice Book § 4013 (a) (1), effective October 1,1986, amended the former § 3012 in two relevant respects: (1) the mandatory term “shall” replaced the word “may” to make clear the requirement of filing a preliminary statement of issues for review; and (2) the following paragraph was added to the rule: “Whenever the failure to identify an issue in a preliminary statement of issues prejudices an opposing party, the court may refuse to consider such issue.”
Although Practice Book § 4013 (a) (1) now allows review of issues not previously raised in a preliminary statement of issues where the opposing party is not prejudiced; see Manchester Sand & Gravel Co. v. South *266Windsor, 203 Conn. 267, 270 n.3, 524 A.2d 621 (1987); State v. Harris, 10 Conn. App. 217, 231-32 n.2, 522 A.2d 323 (1987); I believe that an appellate court is not required to grant review of a previously unidentified issue where the appellee, as here, declined to afford itself of the proper method of raising the issue, namely, by filing a preliminary statement of issues. See St. John v. State, 9 Conn. App. 514, 515 n.2, 520 A.2d 612 (1987). Otherwise, in the absence of prejudice, no need would exist to claim an issue in a preliminary statement of issues on an appeal by the opposing party. The appellee commission in this case should have filed a preliminary statement of issues under Practice Book § 4013 (a) (1). Furthermore, I find inherently prejudicial the commission’s complete failure in its brief to analyze Bierman within the factual circumstances presented by the plaintiff’s complaint and its failure to inform this tribunal whether the trial court articulated any basis for the denial of the motion to dismiss the appeal below.
Under the circumstances here, I believe the majority should not have considered the commission’s claim that the plaintiff lacked standing to challenge the contested subdivision regulation.1
*267I further disagree with the majority’s extension of Bierman v. Planning & Zoning Commission, supra, to require that nonconstitutional claims of invalidity be decided in a separate declaratory judgment action.
The majority recognizes that Bierman is “distinguishable from the present situation in two ways: first, [Bierman] concern[s] zoning ordinances and not subdivision regulations; second, [Bierman] discuss[es] constitutionality of ordinances and not their validity, as is challenged here.” These distinctions, however, are not considered relevant by the majority. I believe to the contrary; the distinctions are relevant, and do not permit Bierman to control the issue before us. Bierman should be restricted to what it concludes: “The rule extant under our zoning cases is that a party who has sought to avail himself of a zoning ordinance by making an application thereunder is precluded in the same proceeding from raising the question of its constitutionality. . . . Our rules of practice provide means by which the broad constitutional attack erroneously permitted in this case may be undertaken and determined with sufficient safeguards to permit notice to and intervention by all interested persons.” Id., 139-40.
The rationale of the rule in Bierman is that one seeking relief under a statute is thereby accepting and acknowledging its validity. If the statute is held void upon his further attack, the applicant must go down with its downfall. “The two positions are entirely inconsistent, and utterly repugnant to any reasonable pro*268cedure.” Holley v. Sunderland, 110 Conn. 80, 86, 147 A. 300 (1929); see Wall v. Parrot Silver & Copper Co. 244 U.S. 407, 412, 37 S. Ct. 609, 61 L. Ed. 1229 (1917); Bierman v. Planning & Zoning Commission, supra, 140 n.8; Rindge v. Holbrook, 111 Conn. 72, 77, 149 A. 231 (1930). This rationale bears no logical connection to the plaintiffs claim before us that the commission had no authority to enact a subdivision regulation contrary to the overlying zoning regulations of the town, with which he complied in their entirety.
For these reasons, I find the majority’s refusal to consider the merits of the plaintiff’s claim of error to be without proper support. Consequently, I dissent from its opinion and would grant review of the issue presented to us by the plaintiff.

 The commission alleged a lack of subject matter jurisdiction both in its motion to dismiss the appeal and at trial. On appeal, the commission has changed tack and claims that the plaintiff, as an unsuccessful applicant for subdivision approval, “has no standing to challenge the regulations relied upon.” In substance, the commission has narrowed its claims to one of standing to appeal.
The commission has not cited any authority classifying this issue as one of jurisdiction. Nor have I in my review of the authorities found any judicial holding establishing that the claim made here is jurisdictional in nature.
Case law clearly establishes the preclusion of review of the constitutionality of a statute by an applicant who seeks relief thereunder. Seeking relief under a statute constitutes a waiver of the right to question its validity. Wall v. Parrot Silver & Copper Co., 244 U.S. 407, 411-12, 37 S. Ct. 609, 61 L. Ed. 1229 (1917); Bierman v. Planning & Zoning Commission, 185 Conn. 135, 139, 440 A.2d 882 (1981); Florentine v. Darien, 142 Conn. 415, *267429, 115 A.2d 328 (1955); Coombs v. Larson, 112 Conn. 236, 245, 152 A. 297 (1930); Rindge v. Holbrook, 111 Conn. 72, 77, 149 A. 231 (1930). Such a waiver is unrelated to the jurisdictional question of standing to appeal.
Subject matter jurisdiction may not be waived or granted by consent. United States Trust Co. v. Bohart, 197 Conn. 34, 39, 495 A.2d 1034 (1985); Rogers v. Commission on Human Rights & Opportunities, 195 Conn. 543, 552, 489 A.2d 368 (1985); Laurel Park, Inc. v. Pac, 194 Conn. 677, 678-79 n.1, 485 A.2d 1272 (1984).